Crosby, J.
This is an action to recover possession of certain real estate under R. L. c. 181, as amended by St. 1914, c. 146, and St. 1915, c. 146. At the close of the evidence the presiding judge directed a verdict for the plaintiff, and the defendant excepted.
It is plain that upon the evidence the action of the judge was proper and that the plaintiff was entitled to recover, unless the defendant was entitled to the use and occupation of the premises as the assignee of a written lease thereof.
In 1908 the plaintiff made a written lease of a part of the premises described in the writ, to the “ George L. Elliot Barrel Company, Inc.,” for the term of fifteen years. The defendant contends that he is entitled to occupy the premises as the assignee of this lease, but there is no evidence to show that the lease was ever assigned to him by any instrument in writing.
There is a conclusive objection to the defendant’s contention, *512although neither party has referred to it. The R. L. c. 127, § 3, provides that “An estate or interest in land which is created without an instrument in writing signed by the grantor or by his attorney shall have the force and effect of an estate at will only, and no estate or interest in land shall be assigned, granted or surrendered unless by such writing or by operation of law.”
It is plain that under this statute the defendant could have no interest in the premises except an estate at will. Mathews v. Carlton, 189 Mass. 285. Emery v. Boston Terminal Co. 178 Mass. 172. The entry must be

Exceptions overruled.